IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,922-01


                         EX PARTE WILLIE JEFFERSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2016-0180-A IN THE 217TH DISTRICT COURT
                            FROM ANGELINA COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to one count of engaging in organized criminal activity and two

counts of burglary of a habitation. He was sentenced to thirty years’ imprisonment on the engaging

in organized criminal activity count and twenty years’ imprisonment for the burglaries. Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       This application is filed on an old form which lists multiple grounds on a single page and is

therefore non-compliant. See TEX . R. APP . P. 73.2. However, the trial court recommends granting

relief and the State is not on the record opposing relief, therefore this Court will not dismiss the

application at this time. See Ex parte Golden, 991 S.W.2d 859 (Tex. Crim. App. 1999).
                                                                                                       2

        Applicant contends that his plea was involuntary because trial counsel improperly advised

him that he would be eligible for parole after two to three years, when he would have to serve one-

half of his sentence before being eligible for release. Applicant has alleged facts that, if true, might

entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex.

Crim. App. 2013); Ex parte Moussazadeh, 361 S.W.3d 684, 690 (Tex. Crim. App. 2012).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        It appears that the trial court previously held a hearing on October 24, 2019. The reporter’s

record from that hearing is not included in the habeas record sent to this Court. The trial court shall

supplement the record with the reporter’s record from that habeas hearing. If trial counsel did not

respond to Applicant’s allegations during that hearing, then the trial court shall order trial counsel

to respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d).

        The trial court shall make supplemental findings of fact and conclusions of law as to whether

trial counsel’s performance was deficient and Applicant would have insisted on a trial but for

counsel’s alleged deficient performance. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claim. The trial court shall also

supplement the record with any plea papers, docket sheets, or supplemental information from the

trial court’s file which was not previously included in the habeas record. See TEX . R. APP . P.

73.4(b)(4).

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
                                                                                                 3

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 26, 2020
Do not publish